Title: To Alexander Hamilton from Tench Coxe, 3 January 1793
From: Coxe, Tench
To: Hamilton, Alexander



Treasury Department,Revenue Office, January 3d. 1793.
Sir,

I have the honor to inclose to you an authenticated copy of an Act of the legislature of New York received this day from Mr. Lawrence, one of the Representatives in Congress from that State. I have to observe on this Act that the reservation of Jurisdiction contained in the proviso appears to be inconsistent with the intention of the last clause but one of the 8th. Section of the 1st. Article of the Constitution of the United States, and with the Act of Congress entitled an Act to erect a Light House on Montok point &c. passed the 12th. day of April last.
I have the honor to be   with great Respect, Sir,   your most Obt. Servt.

Tench CoxeCommissr. of the Revenue.
The honble.The Secretary of the Treasury.

